Case 5:21-cv-00025 Document1 Filed on 03/10/21 in TXSD Page 1 of 6

 

Pro Sc 7 (Rev. 12/16) Complaint for Employment Discrimination United States sos
Xi

FILED
UNITED STATES DISTRICT COURT MAR 10 2021 DJM
for the .
Southern District of Texas [-] saan genres | Cler k

Laredo Division

David Edward Ellis CaseNo. Ss wL- CN- as
(to be filled in by the Clerk's Office)

Plaintifj(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

~V~

Jury Trial: (check one) [_ ]ves [V|No

Schneider National, Inc

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

COMPLAINT FOR EMPLOYMENT DISCRIMINATION

1 The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.
Name David E Ellis
Street Address 2700 E Saunders Unit 2422
City and County Laredo,Webb
State and Zip Code Texas 78044-1035
Telephone Number 915-333-21 27 .
E-mail Address DavidEllis2@msn. com :

 

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,

include the person’s job or title (ifknown). Attach additional pages if needed.

Page | of 6
Case 5:21-cv-00025 Document1 Filed on 03/10/21 in TXSD Page 2 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

Defendant No. 1
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (if known)

Schneider National, Inc

McGuireWood LLP c/o Dawn C. Stetter
77 West Wacker Drive, 41st Floor -
Chicago, BO
illinois 60601

(800) 558-7010

Schneider National, Inc c/o Meghan Hellman
LegalDept | |
3101 Packerland Dr
Green Bay

Wisconsin 54313
(800) 558-7010

Jorge Andres Bustamante
Operation Director, Schneider National, Inc.
14405 Maquila Loop Bn
Laredo, Webb
Texas 78045
(877) 251-9602

BustamanteJ@Schneider.com

Virginia Solares
Dispatch Manager, Schneider National, inc
14405 Maquila Loop

Laredo, Webb
Texas 78045
(956) 712-7050

 

SolaresV@Schneider. com

 

Page 2 of 6
Case 5:21-cv-00025 Document1 Filed on 03/10/21 in TXSD Page 3 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

C. Place of Employment

The address at which I sought employment or was employed by the defendant(s) is

 

Name Schneider National, Inc
Street Address 14405 Maduila Loop 7
City and County Laredo
State and Zip Code Texas 78045
Telephone Number (956) 712-7050

I. Basis for Jurisdiction

This action is brought for discrimination in employment pursuant to (check all that apply):

OOo

Title VII of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e to 2000e-17 (race,

color, gender, religion, national origin).

(Note: In order to bring suit in federal district court under Title VII, you must first obtain a
Notice of Right to Sue letter from the Equal Employment Opportunity Commission.)

Age Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.

(Note: In order to bring suit in federal district court under the Age Discrimination in
Employment Act, you must first file a charge with the Equal Employment Opportunity
Commission.)

Americans with Disabilities Act of 1990, as codified, 42 U.S.C. §§ 12112 to 12117.

(Note: In order to bring suit in federal district court under the Americans with Disabilities
Act, you must first obtain a Notice of Right to Sue letter from the Equal Employment
Opportunity Commission.)

Other federal law (specify the federal law):
Relevant state law (specify, if known):

Relevant city or county law (specify, if known):

Page 3 of 6
Case 5:21-cv-00025 Document1 Filed on 03/10/21 in TXSD Page 4 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

TH.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

A. The discriminatory conduct of which I complain in this action includes (check all that apply):

HSIN

Failure to hire me.

Termination of my employment.

Failure to promote me.

Failure to accommodate my disability.

Unequal terms and conditions of my employment.
Retaliation.

Other acts (specify): Religious persecution. No pay statements. Cheated on pay.

 

(Note: Only those grounds raised in the charge filed with the Equal Employment
Opportunity Commission can be considered by the federal district court under the
federal employment discrimination statutes.)

B. It is my best recollection that the alleged discriminatory acts occurred on date(s)

From 08/05/2019 to 01/14/2020

 

Cc, I believe that defendant(s) (check one):

O
L]

is/are still committing these acts against me.

is/are not still committing these acts against me.

D. Defendant(s) discriminated against me based on my (check all that apply and explain):
race White
color White ss
gender/sex
religion Theistic Atheist :

NNOSONNS

national origin

age (year of birth) 68 (only when asserting a claim of age discrimination.)
disability or perceived disability (specify disability)

Asperger's Syndrome

E, The facts of my case are as follows. Attach additional pages if needed. |
— chet the facts oh My Gre

S Ye ses frre &

Page 4 of 6
Case 5:21-cv-00025 Document1 Filed on 03/10/21 in TXSD Page 5 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

IV.

Please see attached: The Facts of My Case

(Note: As additional support for the facts of your claim, you may attach to this complaint a copy of
your charge filed with the Equal Employment Opportunity Commission, or the charge filed with the
relevant state or city human rights division.)

Exhaustion of Federal Administrative Remedies

A. It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or
my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
On (date)
11/6/2019 at 11 AM
EEOC Case # 451-2021-00125

B. The Equal Employment Opportunity Commission (check one):
CJ has not issued a Notice of Right to Sue letter.
issued a Notice of Right to Sue letter, which I received on (date) 12/16/2020

(Note: Attach a copy of the Notice of Right to Sue letter from the Equal Employment
Opportunity Commission to this complaint.)

C. Only litigants alleging age discrimination must answer this question.

Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
regarding the defendant's alleged discriminatory conduct (check one):

CJ 60 days or more have elapsed.
CJ less than 60 days have elapsed.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include the
amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any punitive
or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
money damages.

Page 5 of 6
Case 5:21-cv-00025 Document1 Filed on 03/10/21 in TXSD Page 6 of 6

Pro Se 7 (Rev. 12/16) Complaint for Employment Discrimination

1 request relief for my monitory damages due to lost wages since my wrongful termination, malicious dispatching,
refusal to promote me to a lucrative, safe and steady dedicated run, terminating me to prevent my transfer to
another division and lost reputation,

| would like the EEOC maximum limit on compensatory & punitive damages for employment discrimination of
$300,000 for employers with 500+ employees, or more if allowed by the court.! would like punitive damages for
the malicious and egregious nature of my persecution.

VI. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served, I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: 03/1 0/2021

Signature of Plaintiff tS anid E Eis.

Printed Name of Plaintiff David E. Ellis
B. For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

State and Zip Code
Telephone Number
E-mail Address

Page 6 of 6
